DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 7-15 and 21-34 are pending in this application and were examined on their merits.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-12, 14, 23, 21-24 and 27-34 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Foody et al. (US 8,017,820 B2), of record, in view of Abbas et al. (US 2009/0029432 A1), Murthy et al. (2009) and Giesfeldt et al. (US 5,073,201), of record.

Foody et al. teaches a method of treating any cellulosic feedstock (Column 6, Lines 34-38) comprising:
about 10, 12, 15,
18, 20 or 22% (Column 7, Lines 15-23),
wherein the lignocellulosic feedstock has been subjected to a mechanical size reduction, including grinding and/or hammer milling (Column 7, Lines 1-8),
wherein the water used to slurry the feedstock may be a condensate from a flash tank (Column 12, Lines 12-16);
injecting steam directly into the low solids slurry to increase the temperature from about 355K/179 °F to about 478 K/400 °F (Column 7, Lines 63-65 and Column 8, Lines 12-15);
adding an acid, such as sulfuric acid, to the heated low solids slurry (Column 8, Lines 20-22 and 35-38);
adding a base in a flash tank to neutralize the low-solids slurry, wherein the base is sodium hydroxide or potassium hydroxide (Column 9, Lines 24-33);
hydrolyzing the low-solids slurry with a cellulase enzyme cocktail for 24, 30, 40, 50 hours to produce an aqueous solution of sugars; glucose, xylose with lignin and unconverted, suspended solids (Column 9, Lines 51-62);
and wherein the slurry may be fermented by yeast to ethanol (cellulosic beer) (Column 10, Lines 38-43), and reading on Claims 7 in part, 8, 9, 10, 11, 14, 23, 27 in part, 28 in part and 29-33.

The teachings of Foody et al. were discussed above.

et al. does not teach a method comprising separating components of the feedstock with a mechanical separation device in the dry grind process into a stream comprising bran, endosperm and germ (bran contains fiber, see Specification at Pg. 2, Paragraph [0030]) and a stream comprising starch, gluten and protein,
sending the stream comprising the bran, which includes large suspended solids through a shearing device to impart high shear on the large suspended solids,
and pretreating the stream comprising bran/fiber/large suspended solids by adding water to the stream to create a low solids slurry, as required by Claims 7,
27 and 28;
wherein the mechanical separation device comprises at least one of a paddle machine, a washing paddle machine, a filtration centrifuge, a pressure DSM screen, or gravity DSM screen, as required by Claim 21 and 28;
wherein the milling device comprises a hammer mill, as required by Claim 23;
or sending the stream comprising bran/fiber/large suspended solids to a shearing device, such as a roller mill, as required by Claims 24.

Abbas et al. teaches a method wherein a corn cellulosic feedstock is mechanically fractionated in a dry grind process by separating components by grinding/screening/roller milling (shearing) the feedstock into a stream comprising bran/fiber//endosperm/germ/large suspended solids and a stream comprising starch, gluten and protein (fines);
and pretreating the stream comprising bran/fiber/endosperm/germ/large suspended solids by adding water to the stream to create a low solids slurry (Pg. 5, Paragraph [0059] and Fig. 3).

Murthy et al. teaches the dry fractionation of corn wherein corn components are mechanically separated by shearing (roller mills and aspiration) into a stream comprising bran from a stream comprising starch gluten and protein (fines) (Pg. 68, Fig. 1).

Giesfeldt et al. teaches a method wherein a stream comprising bran/fiber is diluted with water to create a low solids slurry having solids content of 2-5% by wt. (Column 3, Lines 3-7);
and wherein the feedstock is subjected to a washing paddle machine comprising rotating and pushing the feedstock against a screen (Column 3, Lines 59-66).

It would have been obvious to those of ordinary skill in the art at the time of the instant invention to combine the method of Abbas et al., Murthy et al. and Giesfeldt et al. for mechanically separating /fractionating a cellulosic feedstock (corn) into a large-particle stream (fiber/bran/endosperm/germ/large suspended solids) from a small particle stream (gluten, protein and starch) with the method of Foody et al. of pretreating any large particle cellulosic feedstock because Foody et al. is not limited to any particular lignocellulosic feedstock and Abbas et al., Murthy et al. and Giesfeldt et al. teach that feedstock, such as corn, can be fractionated into non-starch (lignocellulosic or fibrous) components which can then be utilized in the process of Foody et al. above.

It would have been further obvious to those of ordinary skill in the art at the time of the instant invention to fractionate the feedstock in a dry grind process using a mechanical separation device because Foody et al. teaches the use of a mechanical device (hammer mill) for size reducing any feedstock and Abbas et al. and Murthy et al. teach specific mechanical separation/size reduction devices for fractionating corn in a dry grind process.  One of ordinary skill in the art at the time of the instant invention would have been motivated to make this modification in order to both reduce the size of and separate the reduced fractions based on the size thereof as well as further process leftover fibrous lignocellulosic material not utilized in a typical starch (small particle) fermentation process into usable products.

There would have been a reasonable expectation of success in making this combination because Abbas et al., Murthy et al. and Giesfeldt et al. teach that fractionation of a lignocellulosic feedstock (corn) can produce both lignocellulosic and non-cellulosic particles and Foody et al. teaches a method of processing any lignocellulosic feedstock.



With regard to the limitations of Claim 12 and 34, "wherein the hydrolyzing converts.at least 80% of the cellulose to glucose and converts at least 70% of the hemicellulose to monomeric components”; while the reference is silent regarding the percent conversion of cellulose/hemicellulose it nevertheless meets the claimed limitations because in the prior art the same low-solids slurry is contacted with the same cellulase enzyme cocktail as claimed, which indicates that the claimed percent cellulose/hemicellulose conversion should be present in the prior art invention as in those instantly claimed.  In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed. In such a situation the burden is shifted to the Applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

Response to Arguments

Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.


The Applicant argues that Foody is drawn to a process of pretreating lignocellulosic feedstocks into products, wherein the lignocellulosic feedstocks are not first separated into components of a stream comprising bran and a stream comprising starch, gluten and protein, as claimed and which are not first separated by Foody.  Applicant asserts that the claims require pretreating for a stream comprising bran while the pretreating in Foody is not for a stream which has been separated into bran, the two feedstocks being different and non-analogous (Remarks, Pg. 8, Lines 20-30).

In response to Applicant's arguments against the reference individually, one cannot show nonobviousness by attacking the Foody reference individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,
208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). As discussed above, it is the combination of Foody et al. (US 8,017,820 B2), in view of Abbas et al. (US 2009/0029432 A1), Murthy et al. (2009) and Giesfeldt et al. (US 5,073,201), which make obvious the limitations of the claimed invention.
Specifically, Abbas et al. teaches a method wherein a corn cellulosic feedstock is mechanically fractionated in a dry grind process by separating components by grinding/screening/roller milling (shearing) the feedstock into a stream comprising bran/fiber//endosperm/germ/large suspended solids and a stream comprising starch, gluten and protein (fines); and pretreating the stream comprising bran/fiber/endosperm/germ/large suspended solids by adding water to the stream to create a low solids slurry (Pg. 5, Paragraph [0059] and Fig. 3).
The Applicant notes the Examiners citation of a teaching in Foody of “adding water to the stream comprising bran in a tank to create a low-solids slurry, wherein a percentage of solids in the low-solids slurry comprises less than about 25%”, however Applicant notes that without fractionation having first occurred, Foody cannot disclose pretreating a stream comprising bran, adding water to the stream comprising bran to create a low-solids slurry (Remarks, Pg. 8, Lines 31-34 and Pg. 9, Lines 1-2).

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking the Foody reference individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,
208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).  As discussed above, it is the combination of Foody et al. (US 8,017,820 B2), in view of Abbas et al. (US 2009/0029432 A1), Murthy et al. (2009) and Giesfeldt et al. (US 5,073,201), which make obvious the limitations of the claimed invention. Specifically, Abbas et al. teaches a method wherein a corn cellulosic feedstock is mechanically fractionated in a dry grind process by separating components by grinding/screening/roller milling (shearing) the feedstock into a stream comprising bran/fiber//endosperm/germ/large suspended solids and a stream comprising starch, gluten and protein (fines); and pretreating the stream comprising bran/fiber/endosperm/germ/large suspended solids by adding water to the stream to create a low solids slurry (Pg. 5, Paragraph [0059] and Fig. 3).  


The Examiner notes that Foody et al. teaches that percentage of solids in the low-solids slurry may be about 22%, which is sufficiently close to the claimed 25% as to render the limitation prima facie obvious.  The MPEP states:
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

The Applicant notes that the Examiner states that Foody does not teach the cellulosic feedstock is fractionated in a dry-grind process using a mechanical separation device and asserts that without this fractionation taking place, the reference does not teach or suggest pretreating a stream comprising bran and adding water to the stream comprising bran to create a low-solids slurry as claimed (Remarks, Pg. 9, Lines 3-7).

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking the Foody reference individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,
208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).  As discussed above, it is the combination of Foody et al. (US 8,017,820 B2), in view of Abbas et al. (US 2009/0029432 A1), Murthy et al. (2009) and Giesfeldt et al. (US 5,073,201), which make obvious the limitations of the claimed invention.


Specifically, Abbas et al. teaches a method wherein a corn cellulosic feedstock is mechanically fractionated in a dry grind process by separating components by grinding/screening/roller milling (shearing) the feedstock into a stream comprising bran/fiber//endosperm/germ/large suspended solids and a stream comprising starch, gluten and protein (fines); and pretreating the stream comprising bran/fiber/endosperm/germ/large suspended solids by adding water to the stream to create a low solids slurry (Pg. 5, Paragraph [0059] and Fig. 3).  

The Applicant argues that based on their analysis, the Foody reference cannot be reasonably interpreted to disclose or teach pretreating the stream comprising bran by adding water to the stream in a tank to create a low-solids slurry, wherein the percentage of solids in the low-solids slurry comprises less than about 25% as claimed (Remarks, Pg. 9, Lines 8-11).

This is not found to be persuasive for the reasons provided both above and in the prior action wherein the Examiner articulated clear rationale as the why the combination of cited references made obvious the claimed limitations.

The Applicant argues that the Examiner cites Abbas as teaching “fractionating the corn feed stock by using a mechanical separation device in the dry grind process by separating components of the corn feedstock into a stream comprising bran from a stream comprising starch, gluten and protein”, without including the specific citation (Remarks, Pg. 9, Lines 13-18).
This is not found to be persuasive for the following reasons, the citation may be found on Page 6 of the Office action, 1st paragraph.

The Applicant asserts that the claims are drawn to a dry grind process, while Abbas is directed to dry fractionation of Corn, an allegedly different process.  Applicant notes that Abbas discusses traditional dry grind/ethanol operations as having disadvantages and the reference is directed to a modified corn dry grind process which is allegedly not the same as the claimed dry grind process (Remarks, Pg. 9, Lines 19-24).

This is not found to be persuasive as Abbas et al. clearly indicates that the method is directed to a “corn dry grind” process at Paragraph [0010].  That prior art dry grind processes had certain disadvantages is not evidence that the method of Abbas will also have those disadvantages or a teaching away from the use of the dry grind process of Abbas.  The Applicant has provided no evidence on the record to support the assertion that the dry grind process of the prior art and that of the claimed invention are distinct and non-analogous.

The Applicant argues that Abbas is drawn to dry fractionation of corn kernels, an allegedly different process from the instant dry grind process.  Applicant asserts that the reference tempers the corn kernels, grinds them and then aspirates and sieves before roller milling and re-sieving (Remarks, Pg. 9, Lines 25-30).

This is not found to be persuasive as Abbas et al. clearly indicates that the method is directed to a “corn dry grind” process at Paragraph [0010].  Further, Abbas et al. teaches a method wherein a corn cellulosic feedstock is mechanically fractionated in a dry grind process by separating components by grinding/screening/roller milling (shearing) the feedstock into a stream comprising bran/fiber//endosperm/germ/large suspended solids and a stream comprising starch, gluten and protein (fines); and pretreating the stream comprising bran/fiber/endosperm/germ/large suspended solids by adding water to the stream to create a low solids slurry (Pg. 5, Paragraph [0059] and Fig. 3).  

The Applicant argues that the claimed process requires fractionation with a mechanical separation device, and assert that Abbas teaches separation occurring with tempering, grinding and sieving are multiple processes and are not analogous to fractionation with a mechanical separation device (Remarks, Pg. 10, Lines 1-10).

In response to Applicant's arguments against the Abbas reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the prior action and above, Murthy et al. teaches the dry fractionation of corn wherein corn components are mechanically separated by shearing (roller mills and aspiration) into a stream comprising bran from a stream comprising starch gluten and protein (fines) (Pg. 68, Fig. 1).
The Applicant argues that based on their analysis, the Abbas reference does not teach or suggest the limitations of Claim 7 (Remarks, Pg. 10, Lines 11-16).

This is not found to be persuasive for the reasoning provided both above and in the prior action wherein the cited combination of reference teaches or makes obvious the claimed invention.

The Applicant argues that Murthy is drawn to a dry grind/fractionation method similar to Applicant’s method and notes that the Examiner cited Fig. 1 as teaching fractionation of corn using a mechanical separation device, but it was not indicated which device is the “mechanical separation device” and Applicant does not know which device is alleged to meet that limitation.  The Applicant argues that based on their analysis, the Abbas reference does not teach or suggest the limitations of Claim 7 (Remarks, Pg. 10, Lines 22-30 and Pg. 11, Lines 1-6).

This is not found to be persuasive for the reasoning provided both above and in the prior action wherein the cited combination of reference teaches or makes obvious the claimed invention.  Further, the rejection clearly indicates at Pg. 6, that Murthy et al. teaches the dry fractionation of corn wherein corn components are mechanically separated by shearing (roller mills and aspiration) into a stream comprising bran from a stream comprising starch gluten and protein (fines) (Pg. 68, Fig. 1).

The Applicant argues that Giesfeldt et al. is drawn to a corn-wet milling process and not a dry grind process as claimed (Remarks, Pg. 11, Lines 11-25).

This is not found to be persuasive for the following reasons, Giesfeldt et al. was cited only for its teachings related to dilution of a stream comprising bran/fiber with water to create a low-solids slurry having a solids content of 2-5 wt.% and wherein a feedstock is subjected to a washing paddle machine comprising rotating and pushing feedstock against a screen.  It is through combination with the other cited art references that the limitations of the claimed invention are met.

Claims 7-15, 21-24 and 27-34 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Foody et al. (US 8,017,820 B2), of record, in view of Abbas et al. (US 2009/0029432 A1), Murthy et al. (2009) and Giesfeldt et al. (US 5,073,201), all of record, as applied to Claims 7-12, 14, 23, 21-24 and 27-34 above, and further in view of Birkmire et al. (US 8,288,138 B2), of record.

The teachings of Foody et al., Abbas et al., Murthy et al. and Giesfeldt et al. were discussed above.

Neither Foody et al., Abbas et al., Murthy et al. nor Giesfeldt et al. teach a method wherein the hydrolyzing and fermenting occurs in less than 60 hours, as required by Claim 13;
or wherein the cellulosic beer is distilled to separate alcohol from solids and liquids; removing moisture from the alcohol (dehydrating) and adding a denaturant to the alcohol to produce cellulosic biofuel, as required by Claim 15.

Birkmire et al. teaches a method for converting lignocellulosic biomass; wherein enzymatically hydrolyzed feedstock is fermented in about 48 hours (Column 4, Lines 65-67 and Column 5, Lines 1-30); and wherein the cellulosic beer is distilled to separate alcohol from solids and liquids (Column 6, Lines 9-11) and wherein the alcohol is dehydrated and a denaturant added to the alcohol to produce cellulosic biofuel (Column 6, Lines 66-67 and Column 7, Lines 1-3).

It would have been obvious to those of ordinary skill in the art at the time of the instant invention to combine the method of Foody et al., Abbas et al., Murthy et al. and Giesfeldt et al. for treating a lignocellulosic biomass (corn) in a method for ethanol production with the method of converting lignocellulosic biomass of Birkmire et al. because this is no more than the combination of a known method of preparing a cellulosic biofuel from lignocellulosic material with another known method of preparing cellulosic biofuel from lignocellulosic material to yield the predictable result of a combined method of preparing cellulosic biofuel from lignocellulosic material.  




The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (A) Combining prior art elements according to known methods to yield predictable results

With regard to the requirement of Claim 13, that the hydrolyzing and fermenting occurs in less than 60 hours, the result-effective adjustment of conventional working parameters (e.g., determining an appropriate time of hydrolysis and fermentation) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  The hydrolysis and fermentation would be considered to be result-effective variables as too little time allotted for hydrolysis and fermentation could result in incomplete hydrolysis and fermentation. There would have been a reasonable expectation of success in making this combination because all the methods are drawn to the same field of endeavor, that is, Foody et al., Abbas et al., Murthy et al., Giesfeldt et al. and Birkmire et al. are all drawn to a methods relating to processing lignocellulosic biomass.

Response to Arguments

Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. 

The Applicant argues that Birkmire relates to the use of spent brewers grain biomass for the production of ethanol which is allegedly not applicable to the claimed dry grind process for producing ethanol and the reference fails to remedy the alleged deficiencies of the cited prior art (Remarks, Pg. 11, Lines 28-30).

In response to applicant's argument that Birkmire is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both the claimed invention and the Birkmire reference are drawn to the production of cellulosic beer and are thus, analogous art.  As discussed above and in the prior action, it is through combination with the other cited art references that the limitations of the claimed invention are met.



Claims 7-12, 14, 23 and 21-34 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Foody et al. (US 8,017,820 B2), of record, in view of Abbas et al. (US 2009/0029432 A1), Murthy et al. (2009) and Giesfeldt et al. (US 5,073,201), of record, as applied to Claims 7-12, 14, 23, 21-24 and 27-34 above, and further in view of Friend et al. (US 2009/0053800 Al), of record.

The teachings of Foody et al., Abbas et al., Murthy et al. and Giesfeldt et al. were discussed above.

Neither Foody et al., Abbas et al., Murthy et al. nor Giesfeldt et al. teach a method wherein the cellulase enzyme cocktail comprises cellulases, (3-glucosidases and hemicellulases, as required by Claim 25;

or wherein the fermentation organism comprises S. cerevisiae, as required by Claim 26.

Friend et al. teaches a method for treating cellulosic and lignocellulosic biomass wherein fermentation of sugars may be carried out using the yeast S. cerevisiae (Pg.
9, Paragraph [0098]) and wherein the biomass may be hydrolyzed using a cellulase cocktail comprising cellulases, β-glucosidases and hemicellulases (Pg. 13, Paragraph [0135]).

It would have been obvious to those of ordinary skill in the art at the time of the instant invention to combine the method of Foody et al., Abbas et al., Murthy et al. and Giesfeldt et al. for treating a lignocellulosic biomass (corn) in a method for ethanol production with the method of treating lignocellulosic biomass of Friend et al. because this is no more than the combination of a known method of preparing a cellulosic biofuel from lignocellulosic material (comprising a cellulase cocktail and yeast fermentation) with another known method of preparing cellulosic biofuel from lignocellulosic material (comprising a specific cellulase cocktail and specific yeast) to yield the predictable result of a combined method of preparing cellulosic biofuel from lignocellulosic material.  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (A) Combining prior art elements according to known methods to yield predictable results

There would have been a reasonable expectation of success in making this combination because all the methods are drawn to the same field of endeavor, that is, Foody et al., Abbas et al., Murthy et al., Giesfeldt et al. and Friend et al. are all drawn to a methods relating to processing lignocellulosic biomass.

Response to Arguments

Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive. 

The Applicant argue that Friend is drawn to an apparatus developed for treatment of biomass in which reactants are added to the biomass and the mixture moved through the apparatus without compacting under force of a non-compacting piston which is allegedly not applicable to the claimed dry grind process for producing cellulosic ethanol.  Applicant concludes that the cited references do not teach or suggest the claimed invention (Remarks, Pg. 12, Lines 2-11).

This is not found to be persuasive for the following reasons, Friend was only cited for its teachings of a cellulase enzyme cocktail and S. cerevisiae as the fermentation organism.  As discussed above and in the prior action, it is through combination with the other cited art references that the limitations of the claimed invention are met.

The Applicant argues that similar to the arguments presented with regard to Claim 7 (and its dependents 8-15 and 21-26) and Claims 27 & 28 (and their dependents Claims 29-34) contain similar limitations which are non-obvious over the combined cited prior art (Remarks, Pg. 13-15).
As discussed above and in the prior action, it is the combination of Foody et al. (US 8,017,820 B2), in view of Abbas et al. (US 2009/0029432 A1), Murthy et al. (2009) and Giesfeldt et al. (US 5,073,201), which make obvious the limitations of the claimed invention as disclosed in Claims 7, 28 and 2 and their dependents.

Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        03/29/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653